Appellant complains in her motion because of our failure to write in the original opinion relative to her bill No. 4, which is, in substance, based upon a purported failure of the trial court to apply the doctrine of reasonable doubt as to whether or not the appellant voluntarily killed the deceased. The court did instruct on murder with malice and without malice, also
 *Page 209 
applying the doctrine of reasonable doubt relative to the application of the facts to these phases of the murder statute. The court also instructed the jury relative to an accidental killing, and again he applied the doctrine of reasonable doubt; and the trial court again in paragraph three of his charge gave the following charge: "3. The defendant is presumed to be innocent until her guilt is established by legal evidence beyond a reasonable doubt, and if you have a reasonable doubt as to her guilt you will find the defendant not guilty."
Also in paragraph four, immediately following the above charge, the court said: "Whoever shall voluntarily kill any person within this State, shall be guilty of murder," etc.
The complaint that is now made is that the trial court should have instructed the jury that unless they believed beyond a reasonable doubt that appellant voluntarily killed the deceased, they should acquit her; and in answer thereto it seems to us that the above referred to charges should meet that complaint, and did inform the jury that it was necessary for them to find beyond a reasonable doubt that appellant voluntarily killed the deceased before they would be justified in convicting her of any offense.
The motion will be overruled.